Title: James Madison to William Turpin, 9 August 1833
From: Madison, James
To: Turpin, William


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Aug. 9. 1833
                            
                        
                        private
                        I have recd. your friendly letter of July 4. for which I tender my acknowledgments. It wd. require more time
                            & effort, than would be convenient, in my very advanced age & decrepit health, to discuss at large the
                            question of the Colonization Society, on which it appears we do not agree. I must limit my answer therefore to the remark
                            that whatever be the difficulties it has to encounter I can not but regard it as an experiment worthy of the partiality I
                            feel for it. It may prove a happy introduction to blessings for Africa, at present, promised from no other sources; It
                            will be a benefit to the U. S. as far as it may succeed; and it may possibly succeed to an extent, & lead to other
                            successful experiments, all founded on the consent of the Blacks, which taken together, may be
                            of the greatest benefit to both the Blacks & the Whites; the latter of whom will not consent to mix their blood
                            with that of the former; whilst it appears impossible for two such distinct races to occupy the same Country in amity
                            & peace. On the other hand I can discern no evils attending the Colonizing experiment which ought to forbid it.
                            The failure of that at Sierra Leone, may be accounted for without any discouragement to that in question. There is a
                            contrast in the plans, the management and the results of them, which would favor the opposite inference. With friendly
                            respects
                        
                            
                                J. M.
                            
                        
                    